DETAILED ACTION
Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 15 and 16, are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Kullayamma “Rotation Identification & Correction using CNN”.
Regarding claims 1, 8, and 15 Kullayamma teaches obtaining an image (section Proposed Method in page 367 "Our input, rotated image, is given to the first convolution layer, this operation extracts low-level features from the rotated image V and represents each convolution output as a high-dimensional vector."); identifying a rotation angle for the image by processing the image with a first neural network (abstract "We propose a deep learning approach for Rotated Image Classification. In our method, a convolutional neural network (CNN) learns the orientation of image by forming an end-to-end learning approach between image and it's orientation", section Proposed Method in page 368 "Once the network learns the rotation angles and then it can predict rotation angle of any given unknown data so that we can rotate it back with the negative of predicted angle, then we will get the data to classify with approximately having rotation angle like 0 degrees which makes the classifier network job easily."); rotating the image by the identified rotation angle to generate a rotated image (section Proposed Method in page 368 "Once the network learns the rotation angles and then it can predict rotation angle of any given unknown data so that we can rotate it back with the negative of predicted angle, then we will get the data to classify with approximately having rotation angle like 0 degrees which makes the classifier network job easily"); and classifying the image with a second neural network (section Proposed Method in page 367 "For character recognition, a network with a couple of fully connected layers and convolutional layers and a max pool layer are chosen as the baseline network." and "Once the network learns the rotation angles and then it can predict rotation angle of any given unknown data so that we can rotate it back with the negative of predicted angle, then we will get the data to classify with approximately having rotation angle like 0 degrees which makes the classifier network job easily", section Conclusion "An efficient approach to classify characters of any orientation and scale, without demanding any rotated or scaled samples in training, is proposed in this paper.";  It is implicit that if the input image is already at 0°, rotation of the input image is not performed); and outputting an indication of an outcome of the classification (implicit from section Conclusion "An efficient approach to classify characters of any orientation and scale, without demanding any rotated or scaled samples in training, is proposed in this paper."), wherein the first neural network is trained, at least in part, based on a categorical distance between training data and an output that is produced by the first neural network (section Proposed Method "If we are doing classification, we will typically use a categorical cross entropy as the loss function").
Regarding claims 2, 9, and 16 Kullayamma teaches wherein the first neural network includes a convolutional neural network [Abstract and introduction].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kullayamma (“Rotation Identification & Correction using CNN”) in view of Cloutier et al. (Pub No. US 20070165916).
Regarding claims 3, 10 and 17, Kullayamma doesn’t explicitly teach the image includes at least one of noise due to shadowing or noise due to delayed return.  
However, Cloutier teaches the image includes at least one of noise (poor quality) due to shadowing [Para. 8].
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Kullayamma to have an image with noise due to shadowing as taught by Cloutier since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kullayamma (“Rotation Identification & Correction using CNN”) in view of YASUTOMI et al. (Pub. No. US 20210012193).
Regarding claims 5, 12 and 19, Kullayamma doesn’t explicitly teach wherein the first neural network is trained based on a sum of a categorical cross-entropy term that is associated with the output of the first neural network and the categorical distance. 
However, YASUTOMI teaches the first neural network is trained based on a sum of a categorical cross-entropy term that is associated with the output of the first neural network and the categorical/inter-distribution distance [Para. 50 and 75].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Kullayamma to train neural network based on sum of cross-entropy and categorical distance as taught by Cloutier since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kullayamma (“Rotation Identification & Correction using CNN”) in view of Hershkowitz (Pub. No. US 20190310360).
Regarding claims 6, 13 and 20, Kullayamma doesn’t explicitly teach the claim limitation. 
However, Hershkowitz teaches wherein the image includes a range doppler image of a moving target [Abstract, Para. 5 and 9].  

It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Kullayamma to teach the claim limitation as taught by Hershkowitz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kullayamma (“Rotation Identification & Correction using CNN”) in view of Schmid et al. (Patent No. 5,497,158).
Regarding claims 7 and 14, Kullayamma doesn’t explicitly teach the claim limitation.
Schmid teaches wherein the image includes an Inverse Synthetic-Aperture Radar (ISAR) image [Abstract and brief summary).
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Kullayamma to teach the claim limitation as taught by Schmid since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.





				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.

/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666